DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 10, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Yang et al. (CN 104503133A1).
Re claim 1, Yang et al. discloses a device comprising an array substrate (202), a counter substrate (204) facing the array substrate, and a liquid crystal layer (206) located between the array substrate and the counter substrate; wherein the array substrate comprises a first region covered by the counter substrate, and a second region located outside the first region.  The claim language does not claim that the second region is not covered by the counter substrate.  Yang et al. also discloses the device wherein the counter substrate comprises a third region and a fourth 
Re claim 10, Yang et al. discloses a frameless liquid crystal display device, comprising a liquid crystal panel, wherein the liquid crystal panel comprises an array substrate (202), a counter substrate (204) facing the array substrate, and a liquid crystal layer (206) located between the array substrate and the counter substrate; wherein the array substrate comprises a first region covered by the counter substrate, and a second region located outside the first region.  The claim language does not claim that the second region is not covered by the counter substrate.  Yang et al. also discloses the device wherein the counter substrate comprises a third region and a fourth region surrounding the third region; wherein a black matrix (204b) covers one side of the fourth region facing toward the array substrate, and a metal light-shielding portion (210) is disposed on one side of the array substrate facing toward the counter substrate; and wherein the metal light-shielding portion covers the second region and a part of the first region adjacent to the second region.  In this case, the light-shielding portion overlaps a boundary between the first region and the second region.  Yang et al. also discloses a side-edge of the metal light-shielding portion (210) near the first region is located below the black matrix (204b).  
Re claims 2 and 11, Yang et al. disclose the device wherein the metal light-shielding portion (210) is in a floating state.

Re claim 5, Yang et al. discloses a method comprising s1) providing a liquid crystal display motherboard  (102) comprising a plurality of liquid crystal display panels (104) arranged apart from each other; wherein each of the plurality of liquid crystal display panels comprises an array substrate (202), a counter substrate (204) facing the array substrate, and a liquid crystal layer (206) located between the array substrate and the counter substrate; wherein the array substrate comprises a first region covered by the counter substrate, and a second region located outside the first region (the claim language does not claim that the second region is not covered by the counter substrate); wherein the counter substrate comprises a third region and a fourth region surrounding the third region; wherein a black matrix (204b) covers one side of the fourth region facing toward the array substrate, and a metal light-shielding portion (210) is disposed on one side of the array substrate facing toward the counter substrate; s2) defining a first cutting line (C1) along a side-edge of the second region away from the first region, and defining a second cutting line (C1) along a side-edge of the fourth region away from the third region (C1 comprises a cutting line for the array substrate and a cutting line for the counter substrate since the cut would cut through the array substrate and the counter substrate), wherein a side-edge of the metal light-shielding portion (110) from the first region exceeds the first cutting line (since the cutting line cuts the light-shielding portion 110); s3) cutting the liquid crystal display motherboard along the first cutting line and along the second cutting line for the plurality of liquid crystal display panels; s4) cutting the liquid crystal motherboard along present first cutting lines respectively and along preset second cutting lines respectively for the plurality of liquid crystal display panels, and then removing a part of the metal line-shielding portion exceeding the first cutting .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al.
Re claim 6, Yang et al. does not disclose the method wherein in the step s2) both a distance between the side-edge of the metal light-shielding portion, away from the first region, and the first cutting line and a distance between the side-edge of the metal-light-shielding portion, near the first region, and the first cutting line are greater than 100 micrometers. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the method wherein in the step s2) both a distance between 
Re claim 7, Yang et al. discloses the method wherein the metal light-shielding portion (210) is in a floating state.
Re claim 9, Yang et al. discloses the method wherein the metal light-shielding portion (210) is in a continuous plate-shaped metal thin-film or a mesh metal thin-film. 

Claims 3, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Jin et al. (US 2017/0139263 A1).
Yang et al. does not disclose the device or method wherein the metal light-sheading portion is connected to a common voltage of the liquid crystal panel.
Jin et al. discloses a metal light-shielding portion (120) connected to a common voltage of the liquid crystal panel (paragraph 0071).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/RICHARD H KIM/Primary Examiner, Art Unit 2871